738 F.2d 1068
UNITED STATES of America, Plaintiff-Appellee,v.William GOUVEIA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert RAMIREZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Philip SEGURA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Adolpho REYNOSO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert Eugene MILLS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Richard Raymond PIERCE, Defendant-Appellant.
Nos. 81-1271 to 81-1274, 82-1206 and 82-1278.
United States Court of Appeals,Ninth Circuit.
July 27, 1984.

Nancy Wieben Stock, Joyce Ann Babst, Richard E. Drooyan, Asst. U.S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Michael J. Treman, Santa Barbara, Cal., for Gouveia.
Joseph Francis Walsh, Los Angeles, Cal., for Ramirez.
Joel Levine, Los Angeles, Cal., for Segura.
Manuel U.A. Araujo, Los Angeles, Cal., for Reynoso.
Charles P. Diamond, Los Angeles, Cal., for Mills.
Edwin S. Saul, Encino, Cal., for Pierce.
Before BROWNING, Chief Judge, WRIGHT, CHOY, SNEED, KENNEDY, ANDERSON, HUG, SCHROEDER, POOLE, FERGUSON, and NELSON, Circuit Judges.

ORDER

1
These cases are remanded to their respective three judge panels for a resolution of issues not addressed in United States v. Gouveia, --- U.S. ----, 104 S. Ct. 2292, 81 L. Ed. 2d 146 (1984), reversing, 704 F.2d 1116 (9th Cir.1983).